Case 3:18-cv-00966-SMY Document 139 Filed 11/08/19 Page 1 of 2 Page ID #1304



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CATHERINE ALEXANDER,                   )
                                       )
                                       )
                  Plaintiff,           )
                                       )                      Case no: 3:18-cv-0966-SMY-MAB
v.                                     )
                                       )                      JURY TRIAL DEMANDED
TAKE-TWO INTERACTIVE SOFTWARE, INC.; )
2K GAMES, INC.; 2K SPORTS INC.;        )
WORLD WRESTLING ENTERTAINMENT,         )
INC.; VISUAL CONCEPTS ENTERTAINMENT; )
YUKE’S CO., LTD.; and YUKE’S LA INC. , )
                                       )
                  Defendants.          )

                      PLAINTIFF CATHERINE ALEXANDER’S
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56, Plaintiff Catherine Alexander, by and

through her undersigned counsel, respectfully moves the Court to grant partial summary

judgment on the issue of copying. Because no genuine issue of material fact exists as to

Defendants’ copying of Plaintiff’s original work, Plaintiff is entitled to a judgment as a matter of

law on the issue of copying.

       Plaintiff seeks summary judgment because Defendants admit to copying a copyrighted

work without permissions. In support of this motion, Plaintiff submits the accompanying

Memorandum of Law in Support of Partial Summary Judgment on the issue of copying.




                                                 1
Case 3:18-cv-00966-SMY Document 139 Filed 11/08/19 Page 2 of 2 Page ID #1305



Dated: November 8, 2019                            Respectfully submitted,

                                                    /s/ Anthony G. Simon
                                                   Anthony G. Simon, IL 6209056
                                                   Benjamin R. Askew, IL 6291366
                                                   Anthony R. Friedman, IL 6299795
                                                   THE SIMON LAW FIRM, P.C.
                                                   800 Market Street, Suite 1700
                                                   St. Louis, Missouri 63101
                                                   Phone: (314) 241-2929
                                                   Fax: (314) 241-2029
                                                   asimon@simonlawpc.com
                                                   basekew@simonlawpc.com
                                                   afriedman@simonlawpc.com

                                                   R. Seth Crompton
                                                   THE HOLLAND LAW FIRM
                                                   300 N Tucker, Suite 801
                                                   St. Louis, Missouri 63101
                                                   scrompton@allfela.com
                                                   Phone: (314) 241-8111
                                                   Facsimile: (314) 241-5554

                                                   Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served upon all counsel of record this

8th day of November, 2019 via the Court’s CM/ECF system.

                                                   /s/ Anthony G. Simon




                                               2
